Order entered May 8, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00368-CR

                         DARLING FRANCISCO CRUZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-15503-H

                                          ORDER
       The Court REINSTATES the appeal.

       On April 30, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On May 4, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the April 30, 2015 order

requiring findings.

       On April 6, 2015, we sent the trial court a letter questioning the accuracy of the trial

court’s certification of appellant’s right to appeal. The Court has determined that an amended

certification has been prepared, but has not been forwarded to this Court by the Dallas County

District Clerk.
        Accordingly, we ORDER the Dallas County District Clerk to file, within FIVE DAYS

of the date of this order, a supplemental record containing the trial court’s April 15, 2015

amended certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Robert Burns, III

Presiding Judge, Criminal District Court; Felicia Pitre, Dallas County District Clerk; and to

counsel for all parties.

        Appellant’s brief is due within THIRTY DAYS of the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE